Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application CN2017 10876308.6 filed on September 25, 2017.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate all or some of the Allowable Subject matter from the instant disclosure directed towards the additional functionality of automatically adding a special effect in the video file when a preset timestamp is reached.   Furthermore, the additional embodiment of simply adding rhythm file identification is further disclosed in WINTERS et al (Pub. No.: US 2014-0372891), and would not further allowance if proposed in a potential amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of 


Claims 1-18 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-12 of US Patent 10,971,189 (hereinafter ‘189).  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent. Claims 1, 7, 13 of the instant application are rejected in view of Claim 1 of ‘189.  Claims 2, 3, 9, 14, 15 of the instant application are rejected in view of Claim 2 of ‘189. Claims 4, 16 of the instant application are rejected in view of Claims 1 and 3 of ‘189.  Claims 5-8, 10-14, 17-18 of the instant application are rejected in view of Claims 4-7, 8-12, and 4-5, respectively, of ‘189.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHIRKOV et al. (Pub. No.: US 2014-0164454) in view of WINTERS et al (Pub. No.: US 2014-0372891).

As per Claim 1 ZHIRKOV discloses A special effect synchronization method, comprising (Figs. 1-5, 10-11 [0054-0055] [0225]): 
points of a music file (Figs. 1-5 music file parts [0026-0027]); playing the music file and adding a special effect in the video file (Figs. 1-5, 10-11  specified video played [0105] [0225] playing the music file [0099] [0225] add the special effect [0225]); generating a synthesized file by synthesizing the video file, the music file, and the special effect (Figs. 1-5, 10-11 [0054-0055] synthesize blended for synchronization all the relevant components [0099] [0225-0226]) 
ZHIRKOV does not disclose but WINTERS discloses obtaining timestamps marked corresponding to rhythm point (Figs. 3-7 timecodes relating to tempo and beats [Abstract] [0026] [0031-0034] [0039] [0042]); based on the timestamps (Figs. 3-7 timecodes relating to tempo and beats [Abstract] [0026] [0031-0034] [0039] [0042]); and in response to that playback of the video file is ended (Figs. 3-7 completion of playback in window 32 [0022-0024] [0052])
obtaining timestamps marked corresponding to rhythm point; file based on the timestamps; and in response to that playback of the video file is ended as taught by WINTERS into the system of ZHIRKOV because of the benefit taught by WINTERS to disclose an apparatus for producing full synchronization of a digital file to include music tempo considerations by including a tempo table which will improve upon the ability to create multimedia final product for a user’s enjoyment.

As per Claim 7 ZHIRKOV discloses A mobile terminal, comprising (Figs. 3-7 mobile embodiment [0225-0226]): one or more processors (Figs. 3-7 CRM and processors, program code, storage medium and other memory [0225-0226]); and a memory configured to store instructions executed by the processor (Figs. 3-7 CRM and processors, program code, storage medium and other memory [0225-0226]); wherein the one or more processors are configured to (Figs. 3-7 CRM and processors, program code, storage medium and other memory [0225-0226]): 
points of a music file (See said analysis for Claim 1); play the music file and add a special effect in the video file (See said analysis for Claim 1); generate a synthesized file by synthesizing the video file, the music file, and the special effect (See said analysis for Claim 1)
ZHIRKOV does not disclose but WINTERS discloses obtain timestamps marked corresponding to rhythm point (See said analysis for Claim 1); based on the timestamps (See said analysis for Claim 1); and in response to that playback of the video file is ended (See said analysis for Claim 1)

As per Claim 13 ZHIRKOV discloses A non-temporary computer readable storage medium, comprising instructions stored therein, wherein, upon execution of the instructions by one or more processors, the instructions cause the one or more processors to perform acts comprising (Figs. 3-7 CRM and processors, program code, storage medium and other memory [0225-0226]): 
points of a music file (See said analysis for Claim 1); playing the music file and adding a special effect in the video file (See said analysis for Claim 1); generating a synthesized file by synthesizing the video file, the music file, and the special effect (See said analysis for Claim 1)
ZHIRKOV does not disclose but WINTERS discloses obtaining timestamps marked corresponding to rhythm point (See said analysis for Claim 1); based on the timestamps (See said analysis for Claim 1); and in response to that playback of the video file is ended (See said analysis for Claim 1)


Claims 4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHIRKOV et al. (Pub. No.: US 2014-0164454) in view of WINTERS et al (Pub. No.: US 2014-0372891), as applied in Claims 1, 7, 13 and further in view of TURNER (Pub. No.: US 2011-0072955).


As per Claim 4 ZHIRKOV discloses The method of claim 1, further comprising: 
music file for the video file (Figs. 1-5, 10-11  specified video played [0105] [0225] playing the music file [0099] [0225] add the special effect [0225])
ZHIRKOV does not disclose but WINTERS discloses wherein the timestamps corresponding to all the rhythm points (Figs. 3-7 timecodes relating to tempo and beats [Abstract] [0026] [0031-0034] [0039] [0042]) (The motivation that applied in Claim 1 applies equally to Claim 4)
ZHIRKOV and WINTERS do not disclose but TURNER discloses downloading the music file from a server in response to receiving a confirmation operation from a user for selecting the music file (Figs. 1-6, 10-11 download music from the internet server per request from audience [0012] [0104-0105] song file music playlist file data [0133-0134]), points of the music file are stored in a rhythm information file corresponding to the music file (Figs. 1-6, 10-11 download music from the internet server [0012] [0104-0105] song file for tempo rhythm information that corresponds to music playlist file data – at least resides / stored locally [0133-0134]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include downloading the music file from a server in response to receiving a confirmation operation from a user for selecting the music file, points of the music file are stored in a rhythm information file corresponding to the music file as taught by TURNER into the system of ZHIRKOV and WINTERS because of the benefit 


As per Claim 10 ZHIRKOV discloses The mobile terminal of claim 7, wherein the one or more processors are further configured to (See said analysis for Claim 7): 
music file for the video file (See said analysis for Claim 4)
ZHIRKOV does not disclose but WINTERS discloses wherein the timestamps corresponding to all the rhythm points (See said analysis for Claim 4)
ZHIRKOV and WINTERS do not disclose but TURNER discloses download the music file from a server in response to receiving a confirmation operation from a user for selecting the music file (See said analysis for Claim 4), points of the music file are stored in a rhythm information file corresponding to the music file (See said analysis for Claim 4). 

As per Claim 16 ZHIRKOV discloses The non-transitory computer readable storage medium of claim 13, wherein the instructions cause the one or more processors to further perform (See said analysis for Claim 13): 
music file for the video file (See said analysis for Claim 4)
 wherein the timestamps corresponding to all the rhythm points (See said analysis for Claim 4)
ZHIRKOV and WINTERS do not disclose but TURNER discloses downloading the music file from a server in response to receiving a confirmation operation from a user for selecting the music file (See said analysis for Claim 4), points of the music file are stored in a rhythm information file corresponding to the music file (See said analysis for Claim 4).


Claims 5, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHIRKOV et al. (Pub. No.: US 2014-0164454) in view of WINTERS et al (Pub. No.: US 2014-0372891) in view of TURNER (Pub. No.: US 2011-0072955), as applied in Claims 4, 10, 16, and further in view of TSUGE et al. (Pub. No.: US 2004-0159214).


As per Claim 5 ZHIRKOV discloses The method of claim 4, wherein 
ZHIRKOV WINTERS TURNER do not disclose but TSUGE discloses the rhythm information file comprises a file header or a file name (either or), the file header comprises a file identification of the music file, and the file name is determined based on the file identification of the music file (Figs. 1-3a-b, 6a-b [0019] header30 contains tempo info of the rhythm info file, and contains title name as the id of the music file [0033-0034]). 
the rhythm information file comprises a file header or a file name, the file header comprises a file identification of the music file, and the file name is determined based on the file identification of the music file as taught by TSUGE into the system of ZHIRKOV WINTERS TURNER because of the benefit taught by TSUGE to include embedded media descriptors for audio related processing which would aid in a multimedia processing or collaborative media environment whereby ZHIRKOV WINTERS TURNER are directed towards such creation functionality in a multimedia processing collaborative media environment and would benefit from additional functionally related metadata to assist said systems in related media processing.

As per Claim 11 ZHIRKOV discloses The mobile terminal of claim 10, wherein 
ZHIRKOV WINTERS TURNER do not disclose but TSUGE discloses the rhythm information file comprises a file header or a file name, the file header comprises a file identification of the music file, and the file name is determined based on the file identification of the music file (See said analysis for Claim 5). 

As per Claim 17 ZHIRKOV discloses The non-transitory computer readable storage medium of claim 16, wherein 
 the rhythm information file comprises a file header or a file name, the file header comprises a file identification of the music file, and the file name is determined based on the file identification of the music file (See said analysis for Claim 5). 
Allowable Subject Matter
Claims 2-3, 6, 8-9, 12, 14-15, 18 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any double patenting rejections contained herein.

Claims 2-3, 6, 8-9, 12, 14-15, 18 is/are allowed, but for any double patenting rejections contained herein.  The following is an examiner’s statement of reasons for allowance:


As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein adding the special effect in the video file based on the timestamps comprises: in response to determining that an intensity of a rhythm point is greater than a specified threshold and a timestamp corresponding to the rhythm point is reached, adding the special effect in the video file" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein adding the special effect in the video file based on the timestamps comprises: in response to determining that a preset timestamp is reached, automatically adding the special effect in the video file" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 5, wherein downloading the music file from the server further comprises: searching for the rhythm information file from the server based on the file identification of the music file; and downloading the music file selected by the user and the rhythm information file from the server" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal of claim 7, wherein the one or more processors are further configured to: in response to determining that an intensity of a rhythm point is greater than a specified threshold and a timestamp corresponding to the rhythm point is reached, add the special effect in the video file" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal of claim 7, wherein the one or more processors are further configured to: in response to determining that a preset timestamp is reached, automatically add the special effect in the video file" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The mobile terminal of claim 11, wherein the one or more processors are further configured to: search for the rhythm information file from the server based on the file identification of the music file; and download the music file selected by the user and the rhythm information file from the server" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer readable storage medium of claim 13, wherein the instructions cause the one or more processors to further perform: in response to determining that an intensity of a rhythm point is greater than a specified threshold and a timestamp corresponding to the rhythm point is reached, adding the special effect in the video file" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer readable storage medium of claim 13, wherein the instructions cause the one or more processors to further perform: in response to determining that a preset timestamp is reached, automatically adding the special effect in the video file" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory computer readable storage medium of claim 17, wherein the instructions cause the one or more processors to further perform: searching for the rhythm information file from the server based on the file identification of the music file; and downloading the music file selected by the user and the rhythm information file from the server" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

For Claims 2-3, 6, 8-9, 12, 14-15, 18 the closest prior art of record ZHIRKOV et al. (Pub. No.: US 2014-0164454), alone or in a reasonable combination with additional prior art do not teach each/any of the said claim limitations as recited herein. ZHIRKOV only teaches a special effect synchronization system that includes points of a music file, playing the music file and adding a special effect 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Fri from 8:30-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481